DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 26, 2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dallara et al. (2002/0188301). Dallara et al. disclose, at in least in figures 4a-6 and 13-16 and paragraphs [0031] to [0036], [0040] and [0041]; an insertion device, comprising: an elongate member (104) including a proximal end portion, a distal end portion and defining a lumen therethrough, the elongate member including a curved  by the handle (e.g., as shown in fig. 5a), where the distal end portion of the stylet is configured to extend outside of the distal end portion of the elongate member when the stylet is in its first position (as seen in fig. 5a), where the distal end portion of the stylet is configured to contact a proximal end portion of a tissue anchor when the stylet is moved from its second position to its first position (as seen in fig. 4b), where the handle is slidably coupled to the proximal end portion of the elongate member, the handle having at least .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Dallara et al. (2002/0188301). Dallara et al. disclose the invention substantially as claimed, but do not disclose that the curved portion of the elongate member has a radius of curvature of approximately 1.1 inches. Nevertheless, it would have been a matter of obvious design choice to size the device, so that it has a radius of curvature as claimed. Such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level ordinary skill in the art. In re Rose
Claims 8, 12-15, and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Dallara et al. (2002/0188301) in view of Wan et al. (5,830,220).  Dallara et al. disclose the invention substantially as claimed.  Dallara et al. disclose, at in least in figures 4a-6 and 13-16 and paragraphs [0031] to [0036], [0040] and [0041]; a device, comprising: a sheath (104) having a proximal end portion, a distal end portion, and defining a lumen therethrough, wherein an axis defined by the proximal end portion of the sheath is disposed at an angle with respect to an axis defined by the distal end portion of the elongate member; a stylet (110) having a proximal end portion and a distal end portion, at least a portion of the stylet disposed within the lumen of the elongate member, the stylet being slidably coupled to the sheath such that the stylet is configured to move from a first position to a second position with respect to the elongate member; and a tissue anchor (e.g., 10) configured to be removably coupled to the stylet, at least a portion of the tissue anchor being disposed outside of the lumen defined by the sheath when the tissue anchor is coupled to the stylet (e.g., as shown in fig. 5b), wherein the distal end portion of the stylet (a “pointed distal end") is configured to pierce a filament received in a tissue anchor when the insertion device is in its first configuration, wherein the tissue anchor defines a lumen, the lumen defined by the tissue anchor being configured to receive at least a portion of the stylet, wherein a portion of the tissue anchor is configured to contact the distal end portion of the sheath when the tissue anchor is coupled to the stylet (as shown in fig. 5a and 5b) and the stylet is moved from its first position to its second position, wherein a proximal end portion of the tissue anchor is configured to contact the distal end portion of the sheath when the tissue anchor is coupled to the stylet and the stylet is moved from its first .
Dallara et al. also disclose a method of inserting a tissue anchor (e.g., 10)  into a body of a patient, comprising: coupling the tissue anchor to a distal end portion of a stylet (110) of an insertion device; the insertion device including a sheath (104) having a proximal end portion and distal end portion and defining a lumen, at least a portion of the stylet being disposed within the lumen, at least a portion of the tissue anchor being disposed outside of the lumen; inserting the insertion device into the body; decoupling the tissue anchor such that a longitudinal axis defined by tissue anchor is disposed at an angle with respect to an axis defined by the proximal end portion of the sheath (e.g., as shown in fig. 5a); and removing the insertion device from the body, wherein the coupling of the tissue anchor includes moving the stylet to its first position such that a distal end portion of a stylet extends beyond the distal end portion of the sheath, and wherein the decoupling of the tissue anchor includes moving the stylet from its first position to a second position.
However, Dallara et al. do not explicitly disclose that the stylet is biased to a linear configuration.  Wan et al. teach, at least in figure 2 and col. 2, lines 58 to col. 3, line 9, and col. 3, lines 19-39; an insertion device (1) that includes a stylet (15) that is biased to a linear configuration (“substantially straight”).  It would have been obvious to .
Claims 16 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dallara et al. (2002/0188301) in view of Wan et al. (5,830,220), and further in view of Beyar et al (5,520,700). Dallara et al. in view of Wan et al. disclose the invention substantially as claimed, but do not disclose inserting a filament into an aperture defined by the tissue anchor prior to coupling the tissue anchor to the stylet, and Dallara et al. in view of Wan et al. do not explicitly disclose that the tissue anchor is coupled to an implant. Beyar et al. teach, at least in figures 2-4, 6, and 12-18 and col. 3, lines 13-35 and col. 4, lines 24-26; a method with an inserter device, the method including inserting a filament (20) into an aperture (e.g., 14b) defined by a tissue anchor (e.g., 14’) prior to coupling the tissue anchor to a stylet (16), wherein the tissue anchor is coupled to an implant (filament 20). It would have been obvious to one having ordinary skill in the art at the time the invention was made, in view of Beyar et al., to modify the method of Dallara et al. in view of Wan et al., so that a filament is inserted into an aperture defined by the tissue anchor prior to coupling the tissue anchor to the stylet, and so that the tissue anchor is coupled to an implant.  Such modifications would conveniently allow a tissue anchor and a filament to be inserted together into a patient for fixing a bladder neck and proximal urethra to the pubic bone.

Response to Amendment
Applicant’s arguments with respect to claims 1-8, 12-16, and 21-27 have been considered but are moot in view of new and restated grounds of rejection.

Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/JULIAN W WOO/Primary Examiner, Art Unit 3771